DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 1-16 have been fully considered but they are not persuasive.  Further, they are moot because of a new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa et al., (hereinafter Takazawa), U.S. Patent Application Publication 2005/0013083, in view of Nakano et al., (hereinafter Nakano), U.S. Patent Application Publication 2017/0345552.
Regarding Claim 1, Takazawa teaches, a multilayer coil component (Fig. 2) comprising: 
a multilayer body (11) formed by stacking a plurality of insulating layers (15), the multilayer body including a coil (12) built in the multilayer body; and 
a first outer electrode (13) and a second outer electrode (14) that are electrically connected to the coil, 
wherein 
the coil is formed by electrically connecting a plurality of coil conductors (17), the plurality of coil conductors being stacked together with the plurality of insulating layers, 
the multilayer body has a first end face (end face facing 13) and a second end face (end face facing 14) that are located opposite to each other in a length direction of the multilayer body, a first major face (bottom) and a second major face (top) that are located opposite to each other in a height direction orthogonal to the length direction, and a first lateral face (left) and a second lateral face (right) that are located opposite to each other in a width direction orthogonal to the length direction and to the height direction, 
the first outer electrode (13) covers a part of the first end face, and extends from the first end face so as to cover a part of the first major face, 
the second outer electrode (14) covers a part of the second end face, and extends from the second end face so as to cover a part of the first major face, 
the first major face is a mounting surface of the multilayer coil component, 
a stacking direction of the multilayer body, and an axial direction of the coil are parallel to the mounting surface, 
the multilayer coil component further includes a first connecting conductor (not labeled, connecting left end of coil 12) and a second connecting conductor (not labeled, connecting left end of coil 12) that are disposed inside the multilayer body, 
the first connecting conductor (not labeled) connects between a portion of the first outer electrode that covers the first end face, and one of the plurality of coil conductors that faces the portion of the first outer electrode, 
the second connecting conductor (not labeled) connects between a portion of the second outer electrode that covers the second end face, and one of the plurality of coil conductors that faces the portion of the second outer electrode, and 
the coil (12) has a length from about 85.0% to about 94.0% of a length of the multilayer body (11) (although drawings may not be to scale, Fig. 2 teaches a length from about 85.0% to about 94.0% of a length of the multilayer body).  (Takazawa: Figs. 2 and 3, para. [0043], [0044]).
Takazawa does not explicitly teach, and 
the first connecting conductor and the second connecting conductor are aligned, in the stacking direction, with a portion of the plurality of coil conductors that is closest to the first major face.
However, Nakano teaches (Fig. 5B), and 
the first connecting conductor (43) and the second connecting conductor (44) are aligned, in the stacking direction, with a portion of the plurality of coil conductors (41) that is closest to the first major face (the bottom face).  (Nakano: Fig. 5B, para. [0051], [0057]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the connection conductors of Takazawa to include those close to the first major face of Nakano, the motivation being to provide an electrical connection that could reduce the use of electrode material (Nakano: Fig. 5B, para. [0057]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 3, the combination of Takazawa in view of Nakano further teaches, wherein the plurality of coil conductors constituting the coil comprise two or more coil conductors (Takazawa: 17) connected in parallel.  (Takazawa: Fig. 3, para. [0044]).

Claims 2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa in view of Nakano, as applied to claim 1, in view of Tachibana et al., (hereinafter Tachibana), U.S. Patent Application Publication 2016/0042862.
Regarding Claim 2, the combination of Takazawa in view of Nakano is silent on the multilayer body dimensions and coil conductor line widths. (Takazawa: Figs. 2 and 3, para. [0043], [0044]).
The combination of Takazawa in view of Nakano does not explicitly teach, wherein 
the multilayer body has a length of not more than about 0.63 mm, 
the multilayer body has a width of not more than about 0.33 mm, and 
wherein each coil conductor has a line width from about 10% to about 25% of the width of the multilayer body.
However, Tachibana teaches (Fig. 2), wherein 
the multilayer body has a length of not more than about 0.63 mm (“0.37 mm” [0062]), 
the multilayer body has a width of not more than about 0.33 mm (0.18mm” [0062]), and 
wherein each coil conductor has a line width from about 10% to about 25% of the width of the multilayer body (a width W1 of 37 um is about 20 % of the width 0.18 mm, [0062]).  (Tachibana: Figs. 1 and 2, para. [0060], [0062], Table 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dimensions of the multilayer coil component of the combination of Takazawa in view of Nakano to include the multilayer body dimensions and coil conductor line widths of Tachibana, the motivation being that “the DC resistance value of the coil L can be reduced, and the height (size in the up-down direction) of the electronic device 10a can be reduced” [0050].  (Tachibana: Figs. 1 and 2, para. [0050]).  Therefore, the limitations of Claim 2 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 4 and similarly claims 7-9, the combination of Takazawa in view of Nakano and further in view of Tachibana further teaches (Tachibana: Fig. 2), wherein 
the multilayer body has a length of not more than about 0.63 mm (Tachibana: “0.37 mm” [0062]), 
the multilayer body has a width of not more than about 0.33 mm (Tachibana: 0.18mm” [0062]).  (Tachibana: Figs. 1 and 2, para. [0060], [0062]).
Regarding Claim 6, e combination of Takazawa in view of Nakano and further in view of Tachibana further teaches (Takazawa: Fig. 3), wherein 
the plurality of coil conductors constituting the coil comprise two or more coil conductors (Takazawa: 17) connected in parallel.  (Takazawa: Fig. 3, para. [0044]).

Claims 5 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa in view of Nakano, as applied to claim 1, in view of Wang et al., (hereinafter Wang), U.S. Patent Application Publication 10116290.
Regarding Claim 5 and similarly claims 10-16, Takazawa is silent on the coefficients.
The combination of Takazawa in view of Nakano does not explicitly teach, wherein the multilayer coil component has a transmission coefficient S21 at 40 GHz of from about -1.0 dB to about 0 dB.
However, Wang teaches (Fig. 2), wherein the multilayer coil component has a transmission coefficient S21 at 40 GHz of from about -1.0 dB to about 0 dB (“ranges from approximately 25 to 47 GHz, and the S.sub.21 scattering parameter (or transmission coefficient) varies from −0.85 to −1.6 dB for the respective frequency range demonstrate a wideband input matching”.  (Wang: Figs. 1 and 2, col. 10, lines 7-24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dimensions of the multilayer coil component of the combination of Takazawa in view of Nakano to include the transmission coefficients of Wang, the motivation being that “it possible to achieve a broadband high-efficiency frequency doubling operation”.  (Wang: Figs. 1 and 2, col. 10, lines 7-24).  Therefore, the limitations of Claim 5 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MALCOLM BARNES/
Examiner, Art Unit 2837
10/12/2022


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837